                                  LAW OFFICE OF
                              STEPHANIE M. CARVLIN, ESQ.
                                  140 Broadway, Suite 4610
                                 New York, New York 10005


 STEPHANIE M. CARVLIN, ESQ.
                                                             telephone: 212-748-1636
                                                             fax: 212-858-7750
                                                             e-mail: carvlin@hotmail.com


                                      March 19,2019


 Honorable William H. Pauley
 United State District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

          Re:   United States v. Roger Thomas Clark
                15-cr-866(WHP)
 Dear Judge Pauley:


oi u AS
Clark   !_f?,l.ke
      would    disc_ussed
                   the Courtdurin9
                              to bethe January
                                     aware     25, 2019
                                           of certain  factsstatus conference,
                                                              in considering    Mr
                                                                             when
motions must be filed in this case and when trial will begin Durinq the
conference I sought permission to file an ex parte letter, incorporating Mr Clark's
on^?-   Zt16,^0^
2019. Mr.        °rdered
           Clark has       that the
                      detailed   theissues
                                      subm'ssion  be filed
                                           he believes  are no later than
                                                            important       March
                                                                      for the Court19
                                                                                    to
consider in a letter to Your Honor, which is attached hereto as Exhibit A 1 I ask
that the Court consider Mr. Clark's submission.

      Mr. Clark makes several points in favor of being given additional time to
review the discovery in his case. I briefly summarize below a few of the issues he
addresses in his letter:

    • The guantity of discovery is massive. More than eight terabytes of material
       have been turned over to date.

   • The great bulk of discovery consists of material that Mr. Clark can access
       only by using a laptop (and accompanying hard drives) that is available to
       him in a specific area in the East Visiting Room at the MDC Mr Clark is

      A

        Mr. Clark has drafted his letter in a manner that avoids disclosing defense
strategy, and, as a result, I have no basis for filing my letter under seal.
         housed in the West Building. A staff member has to take him from the
        West Building to the East Visiting Room. Staff is not always available to do
        so. During the thirty-five day government shut down, he was not permitted
        access to the discovery. For approximately ten days after the shut down
        the MDC had problems with a generator in the West Building leading to a
        disruption in heat and electricity. As a result, staff time was devoted to
        maintaining order in the facility, and Mr. Clark was not able to qo over to
        the East Visiting Room.

    • While Mr. Clark was incarcerated in Thailand for more than two years
       before he was extradited to the United States, he did not have the images
      of the servers. He was not assigned counsel to represent him in this case
      until he was brought into this District on June 15, 2018. He did not receive
      the laptop and hard drives that contain the images of the server (although
      I provided him with hard copies and CDs containing other discovery and
      case-related materials on a rolling basis from the date of my appointment
      as his counsel forward), until mid-November.

     I concur with these points, and I add an additional consideration to those
 mentioned by Mr. Clark: All of the material on the servers is potentially relevant
 According to the government, the images of the servers contain "shots" of the
 entirety of what was on the Silk Road site at a particular point in time In other
words, all of the information on the servers arguably proves the existence of Silk
 Road and demonstrates how it operated. As Mr. Clark notes in his letter it likely
will not be possible to view each image individually. However, I have just recently
been able to provide to Mr. Clark a type of index of the material that permits for
targeted searches and therefore makes accessing the material faster and easier
He is committed to reviewing as much of the material as is possible.

     All the facts Mr. Clark identifies in his letter weigh strongly in favor of
 providing him (and defense counsel) with additional time to review the discovery
 and Mr. Clark is willing to waive his right to a speedy trial. Of course "the public
 has an interest in guickly bringing defendants to trial to prevent a' backlog of
 cases that might permit dangerous criminals to linger unsupervised for extended
 periods of time while on bail, delay rehabilitation, and otherwise hinder the
criminal justice system." United States v. Ghailani. 733 F.3d 29, 41 (2d Cir
2013). However, as the Second Circuit noted in Ghailani. the public and private
interests at stake in a speedy trial may be accounted for by considering inter
aha, the four factors the United States Supreme Court developed in Barker v
Wingo, 407 U.S. 514, 530 (1972): (1) the length of the delay; (2) the rea^onslor
the delay; (3) whether the defendant asserted his right to a speedy trial and (4)
whether the defendant was prejudiced by the failure to bring the case to trial
more quickly. Ghailani, 733 F.3d at 46-47. As Mr. Clark discusses in detail in his
letter those factors favor granting him additional time to review the discovery
       It appears that the government's proof at trial will consist largely of
material that time will not degrade: "chat" logs of conversations between Ross
Ulbricht and an individual the government claims was Mr. Clark- posts on a
website the government asserts show that Mr. Clark was Variety Jones Ross
Ulbricht's purported mentor, and records of a law suit filed in England Mr' Clark
is and will remain incarcerated. Thus, the majority of the disadvantages that may
come with delaying trial (loss of evidence, continued incarceration) will fall on Mr.
L/iarK.


       Finally, the penalty Mr. Clark faces if he is convicted is severe- He is
subject to a maximum term of incarceration of life. Indeed, Mr Ulbricht was
convicted at trial and sentenced to life imprisonment. Thus, Mr. Clark's interest in
being able to fully prepare for trial could not be stronger.

      In the unusual circumstances of this case, I believe that Mr Clark's
request for a 2020 trial date is not unreasonable and should be granted.

                                                 Respectfully submitted,




cc: AUSA Michael Neff (via ECF)
      AUSA Timothy Howard (via ECF)
